DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:
The recitation of “the peripheral frame” (claim 23, lines 7 and 9) is believed to be --the first peripheral frame--.
The recitation of “a second element” (claim 23, line 9) is believed to be --a second electrically conductive element--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 13 recites the limitation "the plurality of electrocaloric elements" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a plurality of electrocaloric elements--.
Claim 23 recites the limitation "the peripheral frame perimeter" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a peripheral frame perimeter--.
Claim 24 recites the limitation "the plurality of first electrically conductive elements" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a plurality of first electrically conductive elements--.
Claim 24 recites the limitation "the plurality of second electrically conductive elements" in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a plurality of second electrically conductive elements--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radcliff (WO 2015-156794, refer to US reference #10,107,527 for reference numbers).
Regarding claim 1, Radcliff discloses a heat transfer system, comprising 
a module comprising 
a peripheral frame (refer to substrate 316 which forms a thin frame around the edges of films 308);
an electrocaloric element disposed in an opening in the peripheral frame (refer to Fig. 3A), said electrocaloric element comprising an electrocaloric film (308), a first electrode (324) on a first side of the electrocaloric film, and a second electrode (324) on a second side of the electrocaloric film; 
a first electrically conductive element electrically connected to the first electrode (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized, therefore, said wires being considered as the first electrically conductive element), said first electrically conductive element disposed adjacent to a first surface of the peripheral frame (since the electrode is adjacent the peripheral frame 316, said first electrically conductive element is considered to be disposed adjacent to a first surface of the peripheral frame), said first 
a second electrically conductive element (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized, therefore, another of said wires being considered as the second electrically conductive element) electrically connected to the second electrode, said second electrically conductive element disposed adjacent to a second surface of the peripheral frame (since the electrode is adjacent the peripheral frame 316, said second electrically conductive element is considered to be disposed adjacent to a second surface of the peripheral frame), said second surface extending from the electrocaloric film (308) toward the peripheral frame perimeter; 
a first connection to an electrical circuit (said first connection is considered to be the physical connection between the first electrically conductive element (first wire) and the first electrode), said first connection disposed along the peripheral frame perimeter proximate to the peripheral frame first surface, and electrically connecting the first electrically conductive element to the electrical circuit (power);
a second connection to an electrical circuit (said second connection is considered to be the physical connection between the second electrically conductive element (second wire) and the second electrode), said second connection disposed along the peripheral frame perimeter proximate to the peripheral frame second surface, and electrically connecting the second electrically conductive element to the electrical circuit (power); and


Regarding claim 2, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses wherein the module further comprises a support (332) extending parallel to the electrocaloric film in the peripheral frame opening (refer to Fig. 3B, wherein the group of posts 332 arranged in each layer is parallel to the electrocaloric film in the peripheral frame opening). 

Regarding claim 3, Radcliff meets the claim limitations as disclosed above in the rejection of claim 2. Further, Radcliff discloses wherein the support is permeable to the working fluid (in the instant case, the etched substrate support 332 is necessarily permeable as can be seen from Fig. 3A).

Regarding claim 4, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses wherein either or both of the first and second surfaces include an outward-facing surface of the peripheral frame (refer to Fig. 3A below).


    PNG
    media_image1.png
    481
    906
    media_image1.png
    Greyscale


Regarding claim 5, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses wherein either or both of the first and second surfaces include an inward-facing surface of the peripheral frame (refer to annotated Fig. 3A above).

Regarding claim 6, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses an alignment feature (332) between the peripheral frame and the electrocaloric element (refer to Fig. 3B).

Regarding claim 7, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses a retention feature (refer to posts 332 as can be seen from Fig. 3B) between the peripheral frame and the electrocaloric element.

Regarding claim 8, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses an alignment feature (refer to posts 332) between the peripheral frame (316) and either or both of the first and second electrically conductive elements (wires in connection with the electrodes; refer to Fig. 3B).

Regarding claim 9, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses a retention feature (refer to posts 332) between the peripheral frame (316) and either or both of the first and second electrically conductive elements (wires in connection with the electrodes; refer to Fig. 3B).

Regarding claim 10, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses wherein either or both of the first and second electrically conductive elements comprise a wire along the respective first and second surfaces (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized).

Regarding claim 11, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses wherein either or both of the first and second electrically conductive elements (wires as disclosed in col. 4, lines 63-67) include an electrical connector portion (wires) that extends outside of the peripheral 

Regarding claim 12, Radcliff meets the claim limitations as disclosed above in the rejection of claim 1. Further, Radcliff discloses a plurality of said modules arranged in a stack (refer to Fig. 3B).

Regarding claim 15, Radcliff meets the claim limitations as disclosed above in the rejection of claim 12. Further, Radcliff discloses wherein the peripheral frame (316) includes a portion with a thickness (refer to Fig. 3A below) configured to provide a space between adjacent electrocaloric elements in the stack.


    PNG
    media_image2.png
    457
    906
    media_image2.png
    Greyscale


Regarding claim 16, Radcliff meets the claim limitations as disclosed above in the rejection of claim 12. Further, Radcliff discloses a plurality of spacers (332) between adjacent peripheral frames (refer to Fig. 3A).

Regarding claim 17, Radcliff meets the claim limitations as disclosed above in the rejection of claim 12. Further, Radcliff discloses a plurality of spacers (332) between adjacent electrocaloric elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff (WO 2015-156794) in view of Malloy (US 2010/0175392).
Regarding claim 13, Radcliff meets the claim limitations as disclosed above in the rejection of claim 12. Further, Radcliff discloses the plurality of 
However, Malloy teaches an electrocaloric refrigerator (refer to Fig. 1A-1B), comprising a plurality of electrocaloric elements electrically connected in parallel (refer to Fig. 1B), with a plurality of first connections connected to a first electrical bus (upper electrical connection 150 as can be seen from Fig. 1A) along a first portion of the stack and a plurality of second connections connected to a second electrical bus (lower electrical connection 150 as can be seen from Fig. 1A) along a second portion of the stack, in order to apply voltages to switches and active layers to create a temperature difference (refer to par. 7, lines 18-26).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Radcliff such that said elements are electrically connected in parallel, and the plurality of first electrical connections being connected to a first electrical bus along a first portion of the stack proximate to the plurality of peripheral frame first surfaces, and the plurality of second electrical connections connected to a second electrical bus along a second portion of the stack proximate to the plurality of peripheral frame second surfaces in view of the teachings by Malloy, in order to create a temperature difference.

Regarding claim 23, Radcliff discloses a method of making a heat transfer system, comprising 
(a) disposing an electrocaloric element comprising an electrocaloric film (refer to the heterogeneous electrocaloric film as can be seen from Fig. 3A), a first electrode (324) on a first side of the electrocaloric film, and a second electrode (324) on a second side of the electrocaloric film in an opening of a first peripheral frame (frame 316), and attaching the electrocaloric element to the first peripheral frame (refer to Fig. 3A);
(b) disposing a first electrically conductive element (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized, therefore, said wires being considered as the first electrically conductive element) adjacent to a first surface of the first peripheral frame (by means of the electrodes) extending from the electrocaloric film toward a peripheral frame perimeter (refer to Fig. 3A), and electrically connecting the first electrically conductive element to the first electrode;
(c) disposing a second electrically conductive element (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized, therefore, another of said wires being considered as the second electrically conductive element) adjacent to a second surface of the peripheral frame (by means of the electrodes) extending from the electrocaloric film toward the peripheral frame perimeter, and electrically connecting the second electrically conductive element to the second electrode;
(d) stacking (refer to Figs. 3A-3B) a second peripheral frame to the first peripheral frame and repeating steps (a)-(d) to form a stack comprising electrically a 
While Radcliff discloses the first electrically conductive elements and the second electrically conductive elements, Radcliff fails to explicitly disclose (e) connecting the first electrically conductive elements in parallel to a first electrical bus; and (f) connecting the second electrically conductive elements in parallel to a second electrical bus.
However, Malloy teaches an electrocaloric refrigerator (refer to Fig. 1A-1B), comprising connecting a plurality of first electrocaloric elements in parallel (refer to Fig. 1B) to a first electrical bus (150) and connecting a plurality of second electrocaloric elements in parallel (refer to Fig. 1B) to a second electrical bus (lower bus element 150 from Fig. 1A), in order to apply voltages to switches and active layers to create a temperature difference (refer to par. 7, lines 18-26).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Radcliff by (e) connecting the first electrically conductive elements in parallel to a first electrical bus, and (f) connecting the second electrically conductive elements in parallel to a second electrical bus in view of the teachings by Malloy, in order to create a temperature difference.

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff (WO 2015-156794), Malloy (US 2010/0175392), and further in view of Lawless (US 3,638,440).
Regarding claim 14, Radcliff as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Radcliff discloses the first and second electrical buses, but fails to explicitly disclose an electrically conductive bus element on a support.
However, Lawless further teaches a closed-cycle electrocaloric refrigerator, comprising an electrically conductive bus element (48) on a support (space where said element is inserted as can be seen from Fig. 1).
One having ordinary skill in the art of refrigeration would recognize that by providing an electrically conductive bus element on a support as taught by Lawless, it will facilitate the arrangement of the wires from the buses into the module.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff by providing an electrically conductive bus element on a support, in order to facilitate the arrangement of the wires from the buses into the module in view of the teachings by Lawless along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 24, Radcliff discloses a heat transfer system, comprising 
a plurality of modules (refer to Fig. 3A) arranged in a stack, said modules individually comprising

an electrocaloric element (refer to the heterogeneous electrocaloric film as can be seen from Fig. 3A) disposed in an opening in the peripheral frame, said electrocaloric element comprising an electrocaloric film, a first electrode (324) on a first side of the electrocaloric film, and a second electrode (324) on a second side of the electrocaloric film; 
a plurality of first electrically conductive elements (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized, therefore, said wires being considered as the first electrically conductive element);
a plurality of second electrically conductive elements (refer to col. 4, lines 63-67, wherein wires are attached to the electrodes at the end of the material wrap to allow the material to be energized, therefore, another of said wires being considered as the second electrically conductive element); and 
a working fluid flow path through the stack, comprising an inlet, an outlet, and a flow path between the inlet and the outlet through a plurality of spaces between adjacent electrocaloric elements (refer to Fig. 3A).
While Radcliff discloses the plurality of first and second electrically conductive elements, Radcliff fails to explicitly disclose a first electrical bus electrically connected to the plurality of first electrically conductive elements and a second electrical bus electrically connected to the plurality of second electrically conductive elements.
However, Malloy teaches an electrocaloric refrigerator (refer to Fig. 1A-1B), comprising a plurality of first electrocaloric elements (refer to Fig. 1B) connected to a 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Radcliff by providing a first electrical bus electrically connected to the plurality of first electrically conductive elements and a second electrical bus electrically connected to the plurality of second electrically conductive elements in view of the teachings by Malloy, in order to create a temperature difference.
While Radcliff as modified discloses the first and second electrical buses, Radcliff as modified fails to explicitly disclose wherein either or both of the first and second electrical buses comprise an electrically conductive bus element on a support.
However, Lawless further teaches a closed-cycle electrocaloric refrigerator, comprising an electrically conductive bus element (48) on a support (space where said element is inserted as can be seen from Fig. 1).
One having ordinary skill in the art of refrigeration would recognize that by providing an electrically conductive bus element on a support as taught by Lawless, it will facilitate the arrangement of the wires from the buses into the module.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Radcliff such that either or both of the first and second electrical buses comprise an electrically conductive bus element on a support, in order to facilitate the arrangement of the wires from the buses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763